DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 13, 15, 17-18, 20-23, 25-32, 34-36, 38-45, 47-65, and 67-101 have been cancelled.
Election/Restrictions
Applicant’s election without traverse of the antibody species recited in claim 33 in the reply filed on 10/21/2022 is acknowledged.
Claims 46 and 66 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/21/2022.

Information Disclosure Statement
Applicant is encouraged to file an information disclosure statement.

Drawings
The FIG. 1 is objected to because the drawing has extraneous text (“91”) on the page.  FIG. 1 also contains superscripts “1,” “2,” “3,” “4,” “5,” “6,” and “7” that are not explained within the figure itself or within the brief description of the drawing in paragraph [0019].  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The substitute specification filed 5/3/2021 has been entered.

The disclosure is objected to because of the following informalities: 
The sequence listing submitted 5/3/2021 annotates SEQ ID NOS: 1-8 as corresponding to the CDRs and VH/VL of the antibody dalotuzumab.  This is in conflict with the sequences disclosed in paragraph [0254] in Example 1 of the substitute specification.  See also paragraph [0181] which incorrectly identifies SEQ ID NOS: 1-8 as corresponding to the CDRs and VH/VL of the antibody teprotumumab and refers to table 17.  There is no table 17 in the specification. The sequence listing submitted 5/3/2021 annotates SEQ ID NO: 86 as CDHR1 and SEQ ID NO: 87 as CDRH2.  This is incorrect.  SEQ ID NOS: 86-87 are CDRH2 and CDRH3, respectively. See Table A in Example A at paragraph [0253] of the substitute specification for sequences corresponding to teprotumumab.  
Page 66, line 28, of the 5/3/2021 substitute specification contains a box before SMA.  It appears that this probably should have been a Greek letter.  
Page 67, line 6, of the 5/3/2021 substitute specification contains a box following IFN.  It appears that this probably should have been a Greek letter.  
Paragraph [0324] at page 70 of the 5/3/2021 substitute specification recites “see section 9.4.6.3.2 for details.”  The specification does not have this section.  
Paragraph [0326] at page 70 of the 5/3/2021 substitute specification references “Section 2.1, schedule of Assessments.”  The specification does not have this section.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schnapp et al. (U.S. Patent Application Publication 2009/0016967).
Schnapp et al. discloses a method of inhibiting or treating pulmonary fibrosis associated with or secondary to idiopathic pulmonary fibrosis (IPF) (see instant claim 8); interstitial pneumonia; obstructive bronchiolar interstitial pneumonia; desquamative interstitial pneumonia; lymphoid interstitial pneumonia; or giant cell interstitial pneumonia by administering an inhibitor of IGF-1R signaling activity to an individual in need thereof.  See at least claim 22.  The IGF-1R signaling inhibitors include small molecule inhibitors, siRNAs that direct cleavage of IGF-1R mRNA, and antibodies that bind IGF-1R.  See at least paragraphs [0049-0051].  See also claims 23 and 25-26.
	With respect to instant claim 9 “inhibiting pulmonary fibrosis” in a subject with IPF and other interstitial lung diseases (ILD) as recited in claim 22 of Schnapp et al. would implicitly reduce fibrosis.
	The conditions of Schnapp et al. fall within the definition of ILD disclosed in paragraph [0005] of the instant specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 9-12, 24, 33, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Schnapp et al. (U.S. Patent Application Publication 2009/0016967) in view of Cohen (U.S. Patent Application Publication 2011/0262446) and Graus et al. (U.S. Patent No. 7,572,897).
Schnapp et al. discloses a method of inhibiting or treating pulmonary fibrosis associated with or secondary to idiopathic pulmonary fibrosis (IPF) and other interstitial lung diseases by administering an inhibitor of IGF-1R signaling activity to an individual in need thereof.  See at least claim 22.  The IGF-1R signaling inhibitors include antibodies that bind IGF-1R.  See at least paragraphs [0049-0051].  See also claims 23 and 25-26.  Schnapp et al. discloses testing pulmonary function.  See at least paragraph [0077].  Schnapp et al. does not disclose particular IGF-1R antibodies.
Cohen discloses that increased collagen and/or fibronectin production, hallmarks of systemic sclerosis-associated pulmonary fibrosis can be inhibited by blocking binding to the IGF-1R.  Treatment can be evaluated by pulmonary function tests.  See at least paragraph [0433].  Cohen specifically discloses a method of administering antibodies that bind to IGF-II and IGF-IIE to keep them from binding to IGF-1R to treat and/or prevent systemic sclerosis-associated pulmonary fibrosis.  See at least paragraphs [007-008 and 0200].  These are not inhibitors within the meaning of the instant claims because they do not specifically bind to and inhibit insulin-like growth factor 1 receptor (IGF-1R).  See paragraph [0173] of the instant specification.	
Graus et al. discloses inhibitory antibodies against the insulin-like growth factor I receptor (IGF-1R).  This patent is referenced at page 38 of the instant specification.  SEQ ID NOS: 1-4 of Graus et al. correspond to instant SEQ ID NOS: 91-92 and 95-96, respectively.  SEQ ID NO: 1 contains the CDRs of instant SEQ ID NOS: 85-87, SEQ ID NO: 2 contain the CDRs of instant SEQ ID NOS: 88-90, SEQ ID NO: 3 contains the CDRs of instant SEQ ID NOS: 85, 93, and 87, and SEQ ID NO: 4 contains the CDRs of instant SEQ ID NOS: 88, 94, and 90 (see instant claim 33).  SEQ ID NOS: 1 and 2 correspond to the antibody chains for teprotumumab (see instant claim 37).  Graus et al. discloses using the antibodies to human disease but does not disclose treating fibrosis or scleroderma.  See at least abstract; claims; column 1, lines 35-45; and columns 17-18.
	It would have been obvious to administer the inhibitory IGF-1R antibodies taught by Graus et al. to inhibit or treat pulmonary fibrosis as taught by Schnapp et al. where the patients have systemic sclerosis-associated pulmonary fibrosis as taught by Cohen.  Cohen makes clear that blocking binding to IGF-1R and inhibiting IGF-1R signaling is desirable.  Schnapp et al. specifically suggests using antibodies that bind to the IGF-1R and  Graus et al. discloses that suitable inhibitory IGF-1R antibodies would have been known.  One would have been motivated to do in order to provide treatment options for patients with systemic sclerosis-associated pulmonary fibrosis.  With respect to claim 19, Cohen and Schnapp et al. both disclose evaluating treatment with pulmonary function tests.  
	Systemic sclerosis is also known as scleroderma.  None of Schnapp et al., Cohen, or Graus et al. disclose particular forms of systemic scleroderma as recited in claims 5-6 and 12; however, pages 1-3 of the instant specification acknowledge that it would have been known to those of ordinary skill in the art that each of the forms of scleroderma recited in these claims involved pulmonary fibrosis.

Claims 9, 14, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schnapp et al. (U.S. Patent Application Publication 2009/0016967) in view of Cohen (U.S. Patent Application Publication 2011/0262446) and Graus et al. (U.S. Patent No. 7,572,897), as applied to claims 1, 4-6, 9-12, 24, 33, and 37 above, and further in view of Khanna et al.
	Schnapp et al., Cohen, and Graus are applied as above but do not teach the ACR-CRISS score.
	Khanna et al. discloses a composite response index for evaluating early diffuse cutaneous systemic sclerosis.  The composite includes changes in Rodman skin score and changes in forced vital capacity (FVC, a pulmonary function test).  See at least abstract and Table 4.
As discussed above, it would have been obvious to administer the inhibitory IGF-1R antibodies taught by Graus et al. to inhibit or treat pulmonary fibrosis as taught by Schnapp et al. where the patients have systemic sclerosis-associated pulmonary fibrosis as taught by Cohen. Cohen and Schnapp et al. both disclose evaluating treatment with pulmonary function tests.  It would have been further obvious to evaluate treatment using the ACR-CRISS score, a method of evaluation known to those of ordinary skill in the art.  This would have included evaluating skin elasticity (instant claim 14) and lung function (instant claim 19).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12, 14, 16, 19, 24, 33, and 37 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for inhibiting pulmonary fibrosis, does not reasonably provide enablement for all methods embraced by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.

Claim 1 is directed to a method of treating scleroderma comprising administering to a subject in need thereof a therapeutically effective amount of an IGF-1R inhibitor.  No specific therapeutic effect is required and no specific inhibitor is administered.  Dependent claim 24 specifies that the inhibitor is an antibody or antigen binding fragment thereof.  Dependent claim 33 specifies the CDRs for two related antibodies.  Dependent claim 37 specifies that the antibody is teprotumumab.  Dependent claim 2 is directed to treating localized scleroderma.  Dependent claim 3 is directed to treating the localized scleroderma is morphea scleroderma or linear scleroderma.  Dependent claim 4 is directed to treating systemic scleroderma.  Dependent claim 5 is directed to treating systemic scleroderma selected from the group consisting of limited cutaneous systemic scleroderma, systemic sclerosis sine scleroderma, and diffuse cutaneous systemic sclerosis.  Dependent claim 6 is directed to treating diffuse cutaneous systemic sclerosis.
	Claim 7 is directed to a method of treating interstitial lung disease (ILD) comprising administering to a subject in need thereof a therapeutically effective amount of an 
IGF-1R inhibitor. No specific therapeutic effect is required and no specific inhibitor is administered.  
	Claim 9 is directed to a method of reducing fibrosis and/or collagen production and/or accumulation in a subject with scleroderma or interstitial lung disease (ILD), comprising administering to said subject a therapeutically effective amount of an IGF-1R inhibitor.  Dependent claim 10 specifies that the subject has scleroderma.  Dependent claim 11 specifies that the subject has systemic scleroderma. Dependent claim 12 specifies that the systemic scleroderma is selected from the group consisting of limited cutaneous systemic scleroderma, systemic sclerosis sine scleroderma, and diffuse cutaneous systemic sclerosis.  Dependent claims 14, 16, and 19 recite how the reduction in fibrosis and collagen is measured.
Paragraph [0183] of the specification defines the terms “treating” and “treatment” as meaning ameliorating a disease, so as to reduce, ameliorate, or eliminate its cause, its progression, its severity, or one or more of its symptoms, or otherwise beneficially alter the disease in a subject. Reference to “treating,” or “treatment” of a patient is intended to include prophylaxis, including complete protection from disease.  Prevention of disease may also mean prevention of progression of a disease to a later stage of the disease.  As claims 1 and 7 require no particular therapeutic effect, all of these effects must be enabled to support the breadth of the claims.  The disclosure of “eliminate its cause” is considered to include cure.
	Paragraph [0009] of the instant specification acknowledges that those in the prior art were not aware of any treatments to cure any form of scleroderma.  Current treatments attempt to manage the symptoms and slow progression of the disease.  None cure or prevent scleroderma.  Benfaremo et al. (2022) is a post-filing date publication that supports the current lack of treatment options, particularly for prevention and cure.  See page 2, second paragraph, and page 14, conclusion.  Benfaremo et al. references NCT04478994 concerning a phase I clinical trial administering Tepezza (i.e. teprotumumab, and anti-IGF-1R antibody) in patients with diffuse cutaneous systemic sclerosis.  See Table 3 and section 4.3.  Any results from this clinical trial would not have been known at the time of the effective filing date of the instant application.  In addition, this clinical trial does not address treating all forms of scleroderma recited in the instant claims and all clinical aspects of the forms of scleroderma recited in the claims.  (See attached NCT04478994 document from ClinicalTrials.gov.)  It is noted that Tepezza is the brand name for teprotumumab (see claim 37) and has the CDRs recited in claim 33, part (i), for Antibody 1.  See specification paragraph [0181] and Tables 2-3 and Table A.
	The specification presents details for a prophetic clinical trial in the schematic of FIG. 1 and at pages 70-79.  The specification does not include any data or any results from administering any IGF-1R inhibitor to any subject with any form of scleroderma or ILD.  With respect to claim 14, there is no disclosure or evidence that the ACR-CRISS score can be used to evaluate all forms of scleroderma.  It was developed for dcSSc.  See Khanna et al. There are no experimental results for administering any IGF-1R inhibitor to reduce fibrosis and/or collagen production and/or accumulation in a subject with scleroderma or scleroderma patients with ILD (see claim 9).  At least for example, Marangoni et al. (2016) reviews various animal models of scleroderma that would have been known in the art.  Given the state of the art at the time of the effective filing date and the lack of any experimental results, one of ordinary skill in the art would have reason to doubt the enablement of the claimed methods, particularly enablement commensurate with the scope of the claims.  In particular, there is no evidence of cure or prevention of the conditions recited in claims 1-8, 24, 33, and 37.  It is noted that the subjects of the claims mean all mammals including humans, monkeys, dogs, cats, horses, cows, goats, sheep, pigs, and rabbits.
	The scope of the claims is not enabled.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12, 14, 16, 19, 24, 33, and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 7 recite a “therapeutically effective amount.”  This is confusing as the claims do not require any particular therapeutic effect.
	Claim 9 recites “reducing fibrosis and/or collagen production and/or accumulation.” Claim 9 is interpreted as reducing the production and/or accumulation of either or both of fibrosis or collagen. Claims 14, 16, and 19 each depend upon claim 9 and recite “wherein reducing fibrosis and collagen production and/or accumulation.”  It is unclear if claims 14, 16, and 19 were intended to be limited to (a) reducing both fibrosis and collagen production or (b) reducing both fibrosis and collagen accumulation or (c) both (a) and (b).  If the claims were intended to identify a measurement technique only, the language is not clear.  Clarification is requested.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Madala et al. (U.S. Patent Application Publication 2021/0213037) discloses a method of treating fibrosis by administering an Aurora kinase B (AURKB) inhibitor that also inhibits the IGF-1R.  The subject can have lung or skin fibrosis or scleroderma/systemic sclerosis.  See at least paragraph [009] and claims 1-3 and 19. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa